IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00205-CR
 
EX PARTE Damion Nelson
 
 

Original
Proceeding
 

MEMORANDUM 
Opinion

 




          Damion
Nelson filed a writ of habeas corpus concerning a pre-adjudication application
for relief pursuant to Article 11.08 of the Texas Code of Criminal
Procedure.  Tex. Code Crim. Proc. Ann. art. 11.08 (Vernon 1977). 
          Nelson
filed the writ with this Court because he believed we have jurisdiction to
issue writs per our opinion in In re
Piper, 105 S.W.3d 107, 110 (Tex. App.—Waco 2003, orig. proceeding).  However, this Court is not a “district
court.”  This Court is an intermediate appellate
court and has no authority to issue this type of pre-trial writ of habeas
corpus.  See Tex. Code Crim. Proc.
Ann. art. 11.05 (Vernon 1977); see also Tex. Const. art. V, § 6.
          Accordingly,
the writ of habeas corpus is dismissed for want of jurisdiction.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Writ
dismissed
Opinion
delivered and filed April 27, 2005
Do
not publish
[OT06]